Citation Nr: 1757656	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO. 14-18 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1973 to January 1977.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

In May 2016, the Board remanded the Veteran's then pending claims for increased evaluations and earlier effective date entitlement pertaining to a left knee disorder, sinusitis, and rhinitis; service connection for sleep apnea, depression, tinnitus; reopening of claims of service connection for a right knee disorder, interstitial lung disease; and entitlement to a total rating based on individual unemployability. The RO was directed to issue the Veteran a statement of the case as to these issues under Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement). The RO issued the statement of the case as to these issues in August 2017. The Veteran has not filed a substantive appeal as to these issues and they are not before the Board for review. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.


REMAND

The Board has determined that the matter must again be remanded to ensure a comprehensive review of all medical evidence is generated and undertaken. The case was previously remanded in order to schedule the Veteran an examination to determine the nature and etiology of his MS. Specifically, the examiner was asked to opine as to whether the Veteran's MS is proximately due to or aggravated by his service-connected sinusitis with infections. However, the July 2017 VA examiner did not address this critical inquiry. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After completing the directives above, RETURN THE FILE TO THE JULY 2017 VA EXAMINER and request that he again review the file and respond to the below inquiries. If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of MS. 

THE EXAMINER IS ADVISED THAT BASED ON THE FACTS IN THIS CASE, HE MUST RESPOND TO THE INQUIRIES BELOW, WITHOUT REGARD TO ANY VA EXAMINATION PROTOCOLS. 

Based upon a review of the relevant evidence, the July 2017 physical examination, and sound medical principles, the VA examiner should provide the following opinions:

Is the Veteran's MS is proximately due to or aggravated by his service-connected sinusitis with infections?

The examiner should discuss what significance may be attached to the lay contentions and 

service treatment records, as well as provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The August 1973 service treatment record noting the Veteran reported cramps in his legs;

*The September 1997 VA treatment record noting the Veteran had tingling and numbness in his feet and a possible diagnosis of MS;

*The October 2014 correspondence from the Veteran, citing articles linking MS to sinusitis;

*The May 2016 VA treatment record noting the Veteran's MS possibly onset in 1989;

*The May 2016 private treatment record noting the Veteran experienced symptoms of MS in service;

*The June 2016 VA treatment record noting the Veteran contends his leg cramps in service were symptoms of MS.

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

4. After completion of the above and any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


